DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-27 have been cancelled.  Claims 28-47 have been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 28-47 are not original claims.  They were added by amendment on 5/21/2021.
Independent claim 28 is directed to a composition for treating fatty liver disease in a patient in need thereof, the composition comprising an effective amount of a polypeptide comprising an amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 2; wherein the polypeptide binds to activin and/or myostatin; and wherein administration raises levels of adiponectin mRNA in epididymal white fat and circulating concentrations of adiponectin in the patient, and decreases circulating concentrations of one or more of insulin, triglycerides, free fatty acids, high-density lipoprotein (HDL), and low-density lipoprotein (LDL) in the patient.
Basis was stated to be on page 2, lines 1-14; page 5, lines 12-29; and page 49, lines 3-16, of the application.  This is not agreed with.  Page 2, lines 1-14; page 5, lines 12-29; and page 49, lines 3-16, do not disclose all of the limitations recited in claim 28.  In particular, the disclosure on page 2, lines 9-14, is limited to ActRIIB-Fc fusion proteins.  In particular, the disclosure on page 49, lines 3-16, is limited to the ActRIIB(25-131)-mFc construct.  Claim 28 is not so limited.  Basis for the claims is not seen.
Applicant is reminded that the intended use limitations in claim 28 (“for treating fatty liver disease in a patient in need thereof…wherein administration raises levels of adiponectin mRNA in epididymal white fat and circulating concentration of adiponectin in the patient, and decreases circulating concentrations of one or more of insulin, triglycerides, free fatty acids, high-density lipoprotein (HDL), and low-density lipoprotein (LDL) in the patient”) are given no patentable weight in a product claim unless they limit the structure of the product being claimed.  The specification implies that any amino acid sequence that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 2 should have all of the activities recited in the claim, including the recited binding to activin and/or myostatin.  If this is not true, then the specification fails to adequately describe which embodiments within the genus of polypeptides that are at least 90% identical to the amino acids 29-109 of SEQ ID NO: 2 have each of the various activities recited in the claim.  For example, which embodiments do not decrease circulating levels of insulin?  Which embodiments do not raise levels of adiponectin mRNA in epididymal white fat? For example, which embodiments bind to myostatin but not activin B?  Note that if all embodiments of claim 28 bind activin A, activin B, and myostatin, then claims 41-43 would not further limit the subject matter of claim 28 as these properties would be characteristics of all compositions encompassed by the claim.  The specification does not disclose the structure/function correlation relating the claimed structure to each of the activities recited in claim 28. The specification does not describe representative examples to support the full scope of the claims.  The claimed compositions lack adequate written description.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44-47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 44-47 all ultimately depend upon claim 28.  Each of these claims recites patient limitations.  However, claim 28 is directed to a polypeptide product.  It is not directed to a method of administration.  As such, the limitations of claims 44-47 do not further define the product of claim 28 and do not further limit the subject matter of claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knopf et al. (WO 2008/097541).
Knopf et al. discloses ActRIIB polypeptides that are at least 80% identical to amino acids 29-109 of SEQ ID NO: 2.  Embodiments having at least 90% identity to amino acids 29-109 of SEQ ID NO: 2 are disclosed.  See at least claim 1 and pages 2 and 4.  These polypeptides can be fused to a heterologous protein (see claim 7).  The fusion proteins can be homodimers (see claim 8).  They can contain a constant region from an IgG heavy chain (see claim 9).  Pharmaceutical preparations are disclosed (see claim 61).  Methods of administering effective amounts of the compositions are disclosed (see at least for example claims 76-79).  Examples 6-13 disclose effective amounts of 1, 3, and 10 mg/kg.  An ActRIIB-Fc protein of SEQ ID NO: 5 and a dimer thereof are  disclosed (see claims 80 and 85 and instant claim 30). Pharmaceutical compositions of SEQ ID NO: 5 and methods of administering effective amounts are disclosed (see at least claims 89 and 104-107 and Example 1 at pages 51-52).  SEQ ID NO: 5 of Knopf et al. corresponds to instant SEQ ID NO: 5.  Instant SEQ ID NO: 5 has at least 95% identity to instant SEQ ID NO: 6.  (See instant claims 39-40.)
Knopf et al. fairly discloses compositions comprising ActRIIB polypeptides within the scope of the instant claims in an effective amount.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of the polypeptides disclosed by Knopf et al. discussed above as they meet the structural limitations of the claims.  See in particular SEQ ID NO: 5.  SEQ ID NO: 5 has the structural characteristics required by instant claims 29, 31-33, and 37-40.  SEQ ID NO: 5 also contains amino acids 29-109 (see claims 28 and 34) and contains amino acids 25-131 of SEQ ID NO: 2 (see claims 35-36).  Instant claims 44-47 do not further define the composition structure required by instant claim 28.
Again, the intended use limitations in claim 28 (“for treating fatty liver disease in a patient in need thereof…wherein administration raises levels of adiponectin mRNA in epididymal white fat and circulating concentration of adiponectin in the patient, and decreases circulating concentrations of one or more of insulin, triglycerides, free fatty acids, high-density lipoprotein (HDL), and low-density lipoprotein (LDL) in the patient”) are given no patentable weight in a product claim unless they limit the structure of the product being claimed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

None of the instant application and its parent applications contain a restriction between products and methods of use.  None of the patents indicated below share common parent applications with the instant application where restriction requirements have been made.  Double patenting rejections are not precluded.

Amino acids 29-109 of SEQ ID NO: 2 and amino acids 25-131 of SEQ ID NO: 2 are contained in instant SEQ ID NOS: 5 and 6.  Instant SEQ ID NOS: 5 and 6 are human Fc fusion proteins.  These fusion proteins comprising a heterologous portion.  The Fc immunoglobulin portion includes a constant domain and is a human IgG1.  SEQ ID NOS: 5 and 6 have a GlyGlyGly linker.  SEQ ID NOS: 5 and 6 are at least 95% identical. 

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,066,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide of SEQ ID NO: 8.  SEQ ID NO: 8 is identical to instant SEQ ID NO: 6.  SEQ ID NO: 8 in the issued claims meets the structural limitations of instant claims 28-29 and 31-47.  Issued claim 11 is directed to a homodimer meeting the limitations of instant claim 30.  The composition containing an effective amount of SEQ ID NO: 8 in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of SEQ ID NO: 8 in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,745,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide of SEQ ID NO: 8.  SEQ ID NO: 8 is identical to instant SEQ ID NO: 6.  SEQ ID NO: 8 in the issued claims meets the structural limitations of instant claims 28-29 and 31-47.  Issued claim 16 is directed to a homodimer meeting the limitations of instant claim 30.  The composition containing an effective amount of SEQ ID NO: 8 in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of SEQ ID NO: 8 in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,181,533.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to the polypeptide of SEQ ID NO: 8 and pharmaceutical compositions.  SEQ ID NO: 8 is identical to instant SEQ ID NO: 6.  SEQ ID NO: 8 in the issued claims meets the structural limitations of instant claims 28-29 and 31-47.  Issued claim 18 is directed to a homodimer meeting the limitations of instant claim 30.  The polypeptide of SEQ ID NO: 8 in the issued claims is not patentably distinct from the composition of the instant claims.  The instant claims do not require a particular amount for an “effective amount” and the issued claims suggest amounts such as 10 mg/kg.  See for example issued claims 5, 7, 9, 11, and 13.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of SEQ ID NO: 8 in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.
Claims 28-29 and 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,550,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1.  Amino acids 29-109 of issued SEQ ID NO: 1 are identical to amino acids 29-109 of instant SEQ ID NO: 2.  This sequence  meets the structural limitations of instant claim 28.  SEQ ID NO: 64 in issued claim 12 corresponds to instant SEQ ID NO: 6.  This meets the limitations of instant claims 29 and 31-40.  The composition containing an effective amount of the polypeptide in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,178,488.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 2 which is identical to amino acids 29-109 of instant SEQ ID NO: 2.  This sequence  meets the structural limitations of instant claim 28.  SEQ ID NO: 5 in issued claim 7 corresponds to instant SEQ ID NO: 5.  SEQ ID NO: 6 in issued claim 18 corresponds to instant SEQ ID NO: 6.  This meets the limitations of instant claims 29 and 31-40.  Issued claim 6 is directed to a homodimer meeting the limitations of instant claim 30.  Issued claim 5 specifically recites Fc fusion proteins having human IgG1.  The composition containing an effective amount of the polypeptide in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-29 and 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,710,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide of SEQ ID NOS: 5 or 23.  SEQ ID NO: 5 is identical to instant SEQ ID NO: 5.  SEQ ID NO: 23 is identical to instant SEQ ID NO: 6.  SEQ ID NOS: 5 and 23 in the issued claims meets the structural limitations of instant claims 28-29 and 31-47.  The composition containing an effective amount of SEQ ID NO: 5 or 23 in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of SEQ ID NOS: 5 and 23 in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-32 and 41-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,617,319.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide that is at least 90% identical to the sequence of amino acids 29-109 of SEQ ID NO: 2 which is identical to amino acids 29-109 of instant SEQ ID NO: 2.  Issued claim 15 recites at least 97% identical to amino acids 25-131 of SEQ ID NO: 2. These sequences meets the structural limitations of instant claim 28.  Issued claim 21 meets the limitations of instant claim 29.  Issued claim 24 meets the limitations of instant claim 30.  Issued claim 22 meets the limitations of instant claims 31-32.  The composition containing an effective amount of the polypeptide in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,138,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a method of using an effective amount of a polypeptide that is at least 95% identical to SEQ ID NO: 26.  SEQ ID NO: 26 corresponds to amino acids 29-109 of instant SEQ ID NO: 2.  Issued claims 11-13 recite SEQ ID NO: 5 and issued claim 14-16 recite SEQ ID NO: 23.  SEQ ID NO: 5 corresponds to instant SEQ ID NO: 5 and SEQ ID NO: 23 corresponds to instant SEQ ID NO: 6. These sequences meets the structural limitations of instant claims 28-29 and 31-40.  Issued claim 2 meets the limitations of instant claim 29.  Issued claim 6 meets the limitations of instant claim 30.  Issued claim 3-5 meet the limitations of instant claims 31-33.  The composition containing an effective amount of the polypeptide in the issued claims is not patentably distinct from the composition of the instant claims.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,361,957 in view of Knopf et al. (WO 2008/097541).
Issued claim 1 is directed to a polypeptide of SEQ ID NO: 29.  SEQ ID NO: 29 corresponds to amino acids 25-131 of instant SEQ ID NO: 2.  Issued claim 4 is directed to a polypeptide of SEQ ID NO: 28.  SEQ ID NO: 28 corresponds to instant SEQ ID NO: 6 (having a human IgG1 sequence, see instant claim 33).  Issued claim 7 is directed to a polypeptide of SEQ ID NO: 32.  SEQ ID NO: 32 corresponds to amino acids 20-134 of instant SEQ ID NO: 2.  Issued claims 2 and 10 meet the limitation of instant claims 29 and 31.  Issued claims 3 and 11 meet the limitations of instant claim 32.  Issued claim 8 is directed to a pharmaceutical composition.    The issued claims meet the limitations of the polypeptides of the instant claims.  They do not require a composition with an effective amount of the polypeptides.
Knopf et al. discloses ActRIIB polypeptides that are at least 80% identical to amino acids 29-109 of SEQ ID NO: 2.  Embodiments having at least 90% identity to amino acids 29-109 of SEQ ID NO: 2 are disclosed.  See at least claim 1 and pages 2 and 4.  These polypeptides can be fused to a heterologous protein (see claim 7).  The fusion proteins can be homodimers (see claim 8).  They can contain a constant region from an IgG heavy chain (see claim 9).  Pharmaceutical preparations are disclosed (see claim 61).  Methods of administering effective amounts of the compositions are disclosed (see at least for example claims 76-79).  Examples 6-13 disclose effective amounts of 1, 3, and 10 mg/kg.  An ActRIIB-Fc protein of SEQ ID NO: 5 and a dimer thereof are disclosed (see claims 80 and 85 and instant claim 30). Pharmaceutical compositions of SEQ ID NO: 5 and methods of administering effective amounts are disclosed (see at least claims 89 and 104-107 and Example 1 at pages 51-52).  SEQ ID NO: 5 of Knopf et al. corresponds to instant SEQ ID NO: 5.  Instant SEQ ID NO: 5 has at least 95% identity to instant SEQ ID NO: 6.  (See instant claims 39-40.)
It would have been obvious to produce a pharmaceutical composition having any of the polypeptides in the issued claims in an effective amount as taught by Knopf et al.  See in particular the pharmaceutical composition of issued claim 8.  One would have been motivated to do so in order to administer the polypeptides for treatment as taught by Knopf et al.  With respect to instant claim 30, Knopf et al. provides the suggestion and the motivation to produce dimers. Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,259,861 in view of Knopf et al. (WO 2008/097541).
Issued claim 1 is directed to a polypeptide of SEQ ID NO: 5 which corresponds to instant SEQ ID NO: 5.  SEQ ID NO: 5 meets the polypeptide limitations of claims 28-29 and 31-40.  Issued claim 2 meets the limitations of instant claims 29-30.  Issued claim 3 is directed to a pharmaceutical composition.    The issued claims meet the limitations of the polypeptides of the instant claims.  They do not require a composition with an effective amount of the polypeptides.
Knopf et al. is applied as above.
It would have been obvious to produce a pharmaceutical composition having a polypeptide of SEQ ID NO: 5 in an effective amount as taught by Knopf et al.  See in particular the pharmaceutical composition of issued claim 3.  One would have been motivated to do so in order to administer the polypeptides for treatment as taught by Knopf et al. Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,399,669 in view of Knopf et al. (WO 2008/097541).
Issued claim 1 is directed to a polypeptide having at least 95% identity to amino acids 29-109 of SEQ ID NO: 2.  Issued claim 10 is directed to a polypeptide having at least 95% identity to SEQ ID NO: 5.  SEQ ID NOS: 2 and 5 correspond to instant SEQ ID NOS: 2 and 5.  These sequences meet the polypeptide limitations of instant claims 28-29 and 31-40.  Issued claim 25 meets the limitations of instant claim 32.  Issued claim 26 recites an Fc of SEQ ID NO: 13 (see instant claim 33).  This corresponds to amino acids 119-343 of instant SEQ ID NO: 5.  Issued claim 6 meets the limitation of instant claims 29.  Issued claim 7 meets the limitation of instant claim 30.  Issued claim 8 and 13 meet the limitations of instant claims 31-32.  The claimed polypeptides meet the polypeptide limitations of instant claims 28-29 and 31-40.  Issued claim 18 is directed to a pharmaceutical composition.    The issued claims meet the limitations of the polypeptides of the instant claims.  They do not require a composition with an effective amount of the polypeptides.
Knopf et al. is applied as above.
It would have been obvious to produce a pharmaceutical composition having any of the polypeptides in the issued claims in an effective amount as taught by Knopf et al.  See in particular the pharmaceutical composition of issued claim 18.  One would have been motivated to do so in order to administer the polypeptides for treatment as taught by Knopf et al.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-32, 34-36, and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,343,933 in view of Knopf et al. (WO 2008/097541).
Issued claim 1 is directed to a polypeptide having at least 95% identity to amino acids 29-109 of SEQ ID NO: 2.  Issued claim 18 is directed to a polypeptide having at least 99% identity to amino acids 25-131 of SEQ ID NO: 2 fused to a constant region from an IgG heavy chain.  SEQ ID NO: 2 corresponds to instant SEQ ID NO: 2.  These sequences meet the polypeptide limitations of instant claims 28-29, 31-32, and 34-36.  Issued claims 10 and 18 meet the limitations of instant claim 29.  Issued claims 11 and 21 meet the limitation of instant claim 30. Issued claims 13 and 22 meet the limitations of instant claim 32.  The claimed polypeptides meet the polypeptide limitations of instant claims 28-32 and 34-36.  Issued claims 17 and 25 are directed to a pharmaceutical composition.    The issued claims meet the limitations of the polypeptides of the instant claims.  They do not require a composition with an effective amount of the polypeptides.
Knopf et al. is applied as above.
It would have been obvious to produce a pharmaceutical composition having any of the polypeptides in the issued claims in an effective amount as taught by Knopf et al.  See in particular the pharmaceutical composition of issued claims 17 and 25.  One would have been motivated to do so in order to administer the polypeptides for treatment as taught by Knopf et al.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Claims 28-32, 34-36, and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,842,663 in view of Knopf et al. (WO 2008/097541).
Issued claim 1 is directed to a polypeptide having amino acids 25-131 of SEQ ID NO: 2 fused to a heterologous polypeptide.  This polypeptide meets the limitations of claims 28-29 and 34-36.  Issued claim 2 meets the limitation of instant claim 30. Issued claim 3 meets the limitation of instant claim 31.  Issued claim 4 meets the limitation of instant claim 32.  Issued claim 15 is directed to a pharmaceutical composition.    The issued claims meet the limitations of the polypeptides of the instant claims.  They do not require a composition with an effective amount of the polypeptides.
Knopf et al. is applied as above.
It would have been obvious to produce a pharmaceutical composition having any of the polypeptides in the issued claims in an effective amount as taught by Knopf et al.  See in particular the pharmaceutical composition of issued claim 15.  One would have been motivated to do so in order to administer the polypeptides for treatment as taught by Knopf et al.  Absent evidence to the contrary, the activin and myostatin binding activities in instant claims 28 and 41-43 would be characteristics of polypeptides in the issued claims.  Instant claims 44-47 do not further define the composition structure required by instant claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa